Ehrlich, Ch. J.
The making and indorsing of the note having been clearly established, the only question to be considered is as to the service of notice of protest on Mrs. Cotes, the appellant.
The notice was addressed to Mrs. Cotes at Mew York city, duly mailed by depositing the same in the general post office and prepaying the postage.
The note was drawn at Mew York city, dated there and made payable there, and the appellant resided at that place at the time.
The defendant, as indorser, not having indicated under her indorsement any specific place*to which the notice should be sent, the law was sufficiently complied with by directing it to the city in which she resided.
As the proof of service of the notice answers all legal requirements, there being no error in the rulings, the judgment appealed from must be affirmed, with costs.
Van Wyck and McCarthy, JJ., concur.
Judgment affirmed, with costs.